

	

	

		II

		109th CONGRESS

		1st Session

		S. 295

		IN THE SENATE OF THE UNITED STATES

		

			February 3, 2005

			Mr. Schumer (for

			 himself, Mr. Graham,

			 Mr. Bunning, Mr. Durbin, Mr.

			 Reid, Mr. Kohl,

			 Mrs. Dole, Ms.

			 Stabenow, Mr. Dodd,

			 Mr. Levin, Mrs.

			 Clinton, Mr. Bayh, and

			 Mr. DeWine) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To authorize appropriate action if the negotiations with

		  the People’s Republic of China regarding China’s undervalued currency are not

		  successful.

	

	

		

			1.

			Negotiations regarding currency valuation

			

				(a)

				Findings

				Congress makes the following findings:

				

					(1)

					The currency of the People’s Republic of China, known as the yuan

			 or renminbi, is artificially pegged at a level significantly below its market

			 value. Economists estimate the yuan to be undervalued by between 15 percent and

			 40 percent or an average of 27.5 percent.

				

					(2)

					The undervaluation of the yuan provides the People’s Republic of

			 China with a significant trade advantage by making exports less expensive for

			 foreign consumers and by making foreign products more expensive for Chinese

			 consumers. The effective result is a significant subsidization of China’s

			 exports and a virtual tariff on foreign imports.

				

					(3)

					The Government of the People’s Republic of China has intervened

			 in the foreign exchange markets to hold the value of the yuan within an

			 artificial trading range. China’s foreign reserves are estimated to be over

			 $609,900,000,000 as of January 12, 2005, and have increased by over

			 $206,700,000,000 in the last 12 months.

				

					(4)

					China’s undervalued currency, China’s trade advantage from that

			 undervaluation, and the Chinese Government’s intervention in the value of its

			 currency violates the spirit and letter of the world trading system of which

			 the People’s Republic of China is now a member.

				

					(5)

					The Government of the People’s Republic of China has failed to

			 promptly address concerns or to provide a definitive timetable for resolution

			 of these concerns raised by the United States and the international community

			 regarding the value of its currency.

				

					(6)

					Article XXI of the GATT 1994 (as defined in section 2(1)(B) of

			 the Uruguay Round Agreements Act (19 U.S.C. 3501(1)(B))) allows

			 a member of the World Trade Organization to take any action which it considers

			 necessary for the protection of its essential security interests. Protecting

			 the United States manufacturing sector is essential to the interests of the

			 United States.

				

				(b)

				Negotiations and certification regarding the currency valuation

			 policy of the People’s Republic of China

				

					(1)

					In general

					Notwithstanding the provisions of title I of

			 Public Law

			 106–286 (19 U.S.C. 2431 note), on and

			 after the date that is 180 days after the date of enactment of this Act, unless

			 a certification described in paragraph (2) has been made to Congress, in

			 addition to any other duty, there shall be imposed a rate of duty of 27.5

			 percent ad valorem on any article that is the growth, product, or manufacture

			 of the People’s Republic of China, imported directly or indirectly into the

			 United States.

				

					(2)

					Certification

					The certification described in this paragraph means a

			 certification by the President to Congress that the People’s Republic of China

			 is no longer acquiring foreign exchange reserves to prevent the appreciation of

			 the rate of exchange between its currency and the United States dollar for

			 purposes of gaining an unfair competitive advantage in international trade. The

			 certification shall also include a determination that the currency of the

			 People’s Republic of China has undergone a substantial upward revaluation

			 placing it at or near its fair market value.

				

					(3)

					Alternative certification

					If the President certifies to Congress 180 days after the date of

			 enactment of this Act that the People’s Republic of China has made a good faith

			 effort to revalue its currency upward placing it at or near its fair market

			 value, the President may delay the imposition of the tariffs described in

			 paragraph (1) for an additional 180 days. If at the end of the 180-day period

			 the President determines that China has developed and started actual

			 implementation of a plan to revalue its currency, the President may delay

			 imposition of the tariffs for an additional 12 months, so that the People’s

			 Republic of China shall have time to implement the plan.

				

					(4)

					Negotiations

					Beginning on the date of enactment of this Act, the Secretary of

			 the Treasury, in consultation with the United States Trade Representative,

			 shall begin negotiations with the People’s Republic of China to ensure that the

			 People’s Republic of China adopts a process that leads to a substantial upward

			 currency revaluation within 180 days after the date of enactment of this Act.

			 Because various Asian governments have also been acquiring substantial foreign

			 exchange reserves in an effort to prevent appreciation of their currencies for

			 purposes of gaining an unfair competitive advantage in international trade, and

			 because the People’s Republic of China has concerns about the value of those

			 currencies, the Secretary shall also seek to convene a multilateral summit to

			 discuss exchange rates with representatives of various Asian governments and

			 other interested parties, including representatives of other G–7

			 nations.

				

